ORDER
This Rule 6 disciplinary proceeding is before us on agreed stipulations of fact and conclusions of law, and agreed recommendation of discipline. Respondent pled nolo con-tendere to four misdemeanor counts of Failure to File State Income Tax Return in violation of 68 O.S.1981 § 240(a) in Tulsa County District Court Case No. CM-92-881. He received four one-year deferred sentences and was ordered to pay all back taxes, interest and penalties. Respondent has since complied with all terms of his suspended sentences, including the payment of all amounts due, and his criminal record has been expunged. The record also reveals that respondent initiated the discussions with tax authorities regarding his delinquent status. *727He has fully cooperated with the tax authorities and with the Bar.
On consideration of the pleadings on file and of the transcript of proceedings conducted before a panel of the Professional Responsibility Tribunal, the Court holds that:
1) The respondent’s pleas of nolo con-tendere and receipt of deferred sentences to four misdemeanor counts of Failure to File State Income Tax Return in violation of 68 O.S.1981 § 240(a) reflects adversely on his fitness to practice law within the meaning of Rule 8.4 of the Rules of Professional Conduct, 5 O.S.1991, Ch. 1, App. 3-A.
2) “By wilfully failing to file [his] tax returns, a lawyer appears to the public to be placing himself above the law.” State ex rel. Okla. Bar Ass’n v. Livshee, 870 P.2d 770, 774 (Okla.1994), quoting Attorney Grievance Comm’n of Maryland v. Walman, 280 Md. 453, 374 A.2d 354, 361 (1977).
3) On de novo review of the record, public censure is the appropriate disciplinary sanction to be imposed for respondent’s misconduct. State ex rel. Okla. Bar Ass’n v. McNaughton, 719 P.2d 1279, 1282 (Okla.1986).
4) The respondent shall forthwith pay the costs of this proceeding in the sum of $273.53.
Respondent is hence publicly censured and ordered to pay the costs of this proceeding in the sum of $273.53.
ALMA WILSON, C.J., KAUGER, V.C.J., and HODGES, LAVENDER, SIMMS, HARGRAVE, SUMMERS and WATT, JJ., concur.
OP ALA, J., concurs in part, dissents in part.